Exhibit 10(h)(xvi)
NORTHROP GRUMMAN CORPORATION
TERMS AND CONDITIONS APPLICABLE TO
2010 RESTRICTED STOCK RIGHTS
GRANTED UNDER THE 2001 LONG-TERM INCENTIVE STOCK PLAN
     These Terms and Conditions (“Terms”) apply to certain “Restricted Stock
Rights” (“RSRs”) granted by Northrop Grumman Corporation (the “Company”) to
Sheila Cheston in November 2010. The date of grant of the RSR award is
November 11, 2010 (the “Grant Date”). The number of RSRs applicable to the award
is 33,000. The date of grant and number of RSRs are also reflected in the
electronic stock plan award recordkeeping system (“Stock Plan System”)
maintained by the Company or its designee. These Terms apply only with respect
to the 2010 RSR award identified above. You are referred to as the “Grantee”
with respect to your award. Capitalized terms are generally defined in
Section 10 below if not otherwise defined herein.
          Each RSR represents a right to receive one share of the Company’s
Common Stock, or cash of equivalent value as provided herein, subject to vesting
as provided herein. The number of RSRs subject to your award is subject to
adjustment as provided herein. The RSR award is subject to all of the terms and
conditions set forth in these Terms, and is further subject to all of the terms
and conditions of the Plan, as it may be amended from time to time, and any
rules adopted by the Committee, as such rules are in effect from time to time.



1.   Vesting; Issuance of Shares.

     Subject to Sections 2 and 5 below, fifty percent (50%) of the number of
RSRs subject to your award (subject to adjustment as provided in Section 5.1)
shall vest upon each of the first and second anniversaries of the Grant Date.
     Except as otherwise provided below, the Company shall pay a vested RSR
within 90 days following the corresponding vesting of the RSR as set forth in
the immediately preceding paragraph. The Company shall pay such vested RSRs in
either an equivalent number of shares of Common Stock, or, in the discretion of
the Committee, in cash or in a combination of shares of Common Stock and cash.
In the event of a cash payment, the amount of the payment for vested RSR to be
paid in cash (subject to tax withholding as provided in Section 6 below) will
equal the Fair Market Value (as defined below) of a share of Common Stock as of
the date that such RSR became vested. No fractional shares will be issued.

2.   Early Termination of Award; Termination of Employment.

     2.1 General. The RSRs subject to the award, to the extent not previously
vested, shall terminate and become null and void if and when (a) the award
terminates in connection with a Change in Control pursuant to Section 5 below,
or (b) except as provided in Section 2.6 and in Section 5, the Grantee ceases
for any reason to be an employee of the Company or one of its subsidiaries.
     2.2 Leave of Absence. Unless the Committee otherwise provides (at the time
of the leave or otherwise), if the Grantee is granted a leave of absence
by the Company, the Grantee (a) shall not be deemed to have incurred a
termination of employment at the time such leave commences for purposes of the
award, and (b) shall be deemed to be employed by the Company for the duration of
such approved leave of absence for purposes of the award. A termination of
employment shall be deemed to have occurred if the Grantee does not timely
return to active employment upon the expiration of such approved leave or if the
Grantee commences a leave that is not approved by the Company.
     2.3 Salary Continuation. Subject to Section 2.2 above, the term
“employment” as used herein means active employment by the Company and salary
continuation without active employment (other than a leave of absence approved
by the Company that is covered by Section 2.2) will not, in and of itself,
constitute “employment” for purposes hereof (in the case of salary continuation
without active employment, the Grantee’s cessation of active employee status
shall, subject to Section 2.2, be deemed to be a termination of “employment” for
purposes hereof). Furthermore, salary continuation will not, in and of itself,
constitute a leave of absence approved by the Company for purposes of the award.
     2.4 Sale or Spinoff of Subsidiary or Business Unit. For purposes of the
RSRs subject to the award, a termination of employment of the Grantee shall be
deemed to have occurred if the Grantee is employed by a subsidiary or business
unit and that subsidiary or business unit is sold, spun off, or otherwise
divested and the Grantee does not otherwise continue to be employed by the
Company after such event.
     2.5 Continuance of Employment Required. Except as expressly provided in
Section 2.6 and in Section 5, the vesting of the RSRs subject to the award



1



--------------------------------------------------------------------------------



 



requires continued employment through the applicable vesting date set forth in
Section 1 as a condition to the vesting of the corresponding portion of the
award. Employment for only a portion of the vesting period, even if a
substantial portion, will not entitle the Grantee to any proportionate vesting
or avoid or mitigate a termination of rights and benefits upon or following a
termination of employment. Nothing contained in these Terms, the Stock Plan
System, or the Plan constitutes an employment commitment by the Company or any
subsidiary, affects the Grantee’s status (if the Grantee is otherwise an at-will
employee) as an employee at will who is subject to termination without cause,
confers upon the Grantee any right to continue in the employ of the Company or
any subsidiary, or interferes in any way with the right of the Company or of any
subsidiary to terminate such employment at any time.
     2.6 Death or Disability. If the Grantee dies or incurs a Disability, the
outstanding and unvested RSRs subject to the award shall vest as of the date of
the Grantee’s death or Disability, as applicable. If the Grantee’s death or
Disability occurs before the scheduled vesting date of the RSRs as set forth in
Section 1, the outstanding and vested RSRs (after giving effect to any
accelerated vesting required in the circumstances) shall be paid in the calendar
year containing the 75th day (and generally will be paid on or about such 75th
day) following the earlier of (a) Grantee’s death or (b) Grantee’s Disability
(otherwise, such vested RSRs shall be paid as provided in Section 1). In the
event of the Grantee’s death prior to the delivery of shares or other payment
with respect to any vested RSRs, the Grantee’s Successor shall be entitled to
any payments to which the Grantee would have been entitled under this Agreement
with respect to such vested and unpaid RSRs.

3.   Non-Transferability and Other Restrictions.

     3.1 Non-Transferability. The award, as well as the RSRs subject to the
award, are non-transferable and shall not be subject in any manner to sale,
transfer, anticipation, alienation, assignment, pledge, encumbrance or charge.
The foregoing transfer restrictions shall not apply to: (a) transfers to the
Company; or (b) transfers pursuant to a qualified domestic relations order (as
defined in the Code). Notwithstanding the foregoing, the Company may honor any
transfer required pursuant to the terms of a court order in a divorce or similar
domestic relations matter to the extent that such transfer does not adversely
affect the Company’s ability to register the offer and sale of the underlying
shares on a Form S-8 Registration Statement and such transfer is otherwise in
compliance with all applicable legal, regulatory and listing requirements.
     3.2 Recoupment of Awards. Any payments or issuances of shares with respect
to the award are subject to recoupment pursuant to the Company’s Policy
Regarding the Recoupment of Certain Performance-Based Compensation Payments as
in effect from time to time, and the Grantee shall promptly make any
reimbursement requested by the Board or Committee pursuant to such policy with
respect to the award. Further, the Grantee agrees, by accepting the award, that
the Company and its affiliates may deduct from any amounts it may owe the
Grantee from time to time (such as wages or other compensation) to the extent of
any amounts the Grantee is required to reimburse the Company pursuant to such
policy with respect to the award.

4.   Compliance with Laws; No Stockholder Rights Prior to Issuance.

     The Company’s obligation to make any payments or issue any shares with
respect to the award is subject to full compliance with all then applicable
requirements of law, the Securities and Exchange Commission, the Commissioner of
Corporations of the State of California, or other regulatory agencies having
jurisdiction over the Company and its shares, and of any exchange upon which
stock of the Company may be listed. The Grantee shall not have the rights and
privileges of a stockholder, including without limitation the right to vote or
receive dividends, with respect to any shares which may be issued in respect of
the RSRs until the date appearing on the certificate(s) for such shares (or, in
the case of shares entered in book entry form, the date that the shares are
actually recorded in such form for the benefit of the Grantee), if such shares
become deliverable.

5.   Adjustments; Possible Acceleration of Vesting; Change in Control.

     5.1 Adjustments. The RSRs and the shares subject to the award are subject
to adjustment upon the occurrence of events such as stock splits, stock
dividends and other changes in capitalization in accordance with Section 6(a) of
the Plan. In the event of any adjustment, the Company will give the Grantee
written notice thereof which will set forth the nature of the adjustment.
     5.2 Possible Acceleration. Notwithstanding the Company’s ability to
terminate the award as provided in Section 5.3 below, the outstanding and
previously unvested RSRs subject to the award shall become fully vested as of
the date of the Grantee’s termination of employment in the following
circumstances:

  (a)   if the Grantee is covered by a Change in Control Severance Arrangement
at the time of the termination, if the termination of employment constitutes a
“Qualifying Termination” (as such term, or any similar successor term, is
defined in such Change in Control Severance Arrangement) that triggers the
Grantee’s right to



2



--------------------------------------------------------------------------------



 



      severance benefits under such Change in Control Severance Arrangement.    
(b)   if the Grantee is not covered by a Change in Control Severance Arrangement
at the time of the termination and if the termination occurs either within the
Protected Period corresponding to a Change in Control of the Company or within
twenty-four (24) calendar months following the date of a Change in Control of
the Company, the Grantee’s employment by the Company and its subsidiaries is
involuntarily terminated by the Company and its subsidiaries for reasons other
than Cause or by the Grantee for Good Reason.     (c)   The Grantee’s
termination of employment is due to the Grantee’s VP Severance Plan Disability
or Accidental Death.     (d)   The Grantee’s termination of employment is a
Qualifying Termination.

     Subject to Section 2.6, payment of any amount due under this Section will
be made within 90 days after the applicable scheduled vesting date of the RSRs
as set forth in Section 1.
     5.3 Automatic Acceleration; Early Termination. If the Company undergoes a
Change in Control triggered by clause (iii) or (iv) of the definition thereof
and the Company is not the surviving entity and the successor to the Company (if
any) (or a Parent thereof) does not agree in writing prior to the occurrence of
the Change in Control to continue and assume the award following the Change in
Control, or if for any other reason the award would not continue after the
Change in Control, then upon the Change in Control the outstanding and
previously unvested RSRs subject to the award shall vest fully and completely.
Unless the Committee expressly provides otherwise in the circumstances, no
acceleration of vesting of the award shall occur pursuant to this Section 5.3 in
connection with a Change in Control if either (a) the Company is the surviving
entity, or (b) the successor to the Company (if any) (or a Parent thereof)
agrees in writing prior to the Change in Control to assume the award. The award
shall terminate, subject to such acceleration provisions, upon a Change in
Control triggered by clause (iii) or (iv) of the definition thereof in which the
Company is not the surviving entity and the successor to the Company (if any)
(or a Parent thereof) does not agree in writing prior to the occurrence of the
Change in Control to continue and assume the award following the Change in
Control. The Committee may make adjustments pursuant to Section 6(a) of the Plan
and/or deem an acceleration of vesting of the award pursuant to this Section 5.3
to occur sufficiently prior to an event if necessary or deemed appropriate to
permit the Grantee to realize the benefits intended to be conveyed
with respect to the shares underlying the RSRs; provided, however, that, the
Committee may reinstate the original terms of the award if the related event
does not actually occur.
     Subject to Section 2.6, payment of any amount due under this Section will
be made within 90 days after the applicable scheduled vesting date of the RSRs
as set forth in Section 1.

6.   Tax Matters.

     6.1 Tax Withholding. The Company or the subsidiary which employs the
Grantee shall be entitled to require, as a condition of making any payments or
issuing any shares upon vesting of the RSRs, that the Grantee or other person
entitled to such shares or other payment pay any sums required to be withheld by
federal, state, local or other applicable tax law with respect to such vesting
or payment. Alternatively, the Company or such subsidiary, in its discretion,
may make such provisions for the withholding of taxes as it deems appropriate
(including, without limitation, withholding the taxes due from compensation
otherwise payable to the Grantee or reducing the number of shares otherwise
deliverable with respect to the award (valued at their then Fair Market Value)
by the amount necessary to satisfy such withholding obligations at the flat
percentage rates applicable to supplemental wages).
     6.2 Transfer Taxes. The Company will pay all federal and state transfer
taxes, if any, and other fees and expenses in connection with the issuance of
shares in connection with the vesting of the RSRs.
     6.3 Compliance with Code. The Committee shall administer and construe the
award, and may amend the Terms of the award, in a manner designed to comply with
the Code and to avoid adverse tax consequences under Code Section 409A or
otherwise.
     6.4 Unfunded Arrangement. The right of the Grantee to receive payment under
the award shall be an unsecured contractual claim against the Company. As such,
neither the Grantee nor any Successor shall have any rights in or against any
specific assets of the Company based on the award. Awards shall at all times be
considered entirely unfunded for tax purposes.

7.   Committee Authority.

     The Committee has the discretionary authority to determine any questions as
to the date when the Grantee’s employment terminated and the cause of such
termination and to interpret any provision of these Terms, the Stock Plan
System, the Plan, and any other applicable rules. Any action taken by, or
inaction of, the Committee relating to or pursuant to these Terms, the Stock
Plan System, the Plan, or any other applicable



3



--------------------------------------------------------------------------------



 



rules shall be within the absolute discretion of the Committee and shall be
conclusive and binding on all persons.

8.   Plan; Amendment.

     The RSRs are governed by, and the Grantee’s rights are subject to, all of
the terms and conditions of the Plan and any other rules adopted by the
Committee, as the foregoing may be amended from time to time. The Grantee shall
have no rights with respect to any amendment of these Terms or the Plan unless
such amendment is in writing and signed by a duly authorized officer of the
Company. In the event of a conflict between the provisions of the Stock Plan
System and the provisions of these Terms and/or the Plan, the provisions of
these Terms and/or the Plan, as applicable, shall govern.

9.   Required Holding Period.

     The holding requirements of this Section 9 shall apply to any Grantee who
is an elected or appointed officer of the Company on the date vested RSRs are
paid (or, if earlier, on the date the Grantee’s employment by the Company and
its subsidiaries terminates for any reason). Any Grantee subject to this
Section 9 shall not be permitted to sell, transfer, anticipate, alienate,
assign, pledge, encumber or charge 50% of the total number (if any) of shares of
Common Stock the Grantee receives as payment for vested RSRs until the earlier
of (A) the third anniversary of the date such shares of Common Stock are paid to
the Grantee, or (B) the date the Grantee’s employment by the Company and its
subsidiaries terminates due to the Grantee’s death or Disability. For purposes
of this Section 9, the total number of shares of Common Stock the Grantee
receives as payment for vested RSRs shall be determined on a net basis after
taking into account any shares otherwise deliverable with respect to the award
that the Company withholds to satisfy tax obligations pursuant to Section 6.1.
Any shares of Common Stock received in respect of shares that are covered by the
holding period requirements of this Section 9 (such as shares received in
respect of a stock split or stock dividend) shall be subject to the same holding
period requirements as the shares to which they relate.

10.   Definitions.

     Whenever used in these Terms, the following terms shall have the meanings
set forth below and, when the meaning is intended, the initial letter of the
word is capitalized:
     “Accidental Death” has the meaning give to that term in the Company’s
Accidental Death and Dismemberment Plan applicable to Corporate Vice
Presidents who are members of the Company’s Corporate Policy Council.
     “Board” means the Board of Directors of the Company.
     “Cause” means the occurrence of either or both of the following:

  (i)   The Grantee’s conviction for committing an act of fraud, embezzlement,
theft, or other act constituting a felony (other than traffic related offenses
or as a result of vicarious liability); or     (ii)   The willful engaging by
the Grantee in misconduct that is significantly injurious to the Company.
However, no act, or failure to act, on the Grantee’s part shall be considered
“willful” unless done, or omitted to be done, by the Grantee not in good faith
and without reasonable belief that his action or omission was in the best
interest of the Company.

     “Change in Control” is used as defined in the Plan.
     “Change in Control Severance Arrangement” means a “Special Agreement”
entered into by and between the Grantee and the Company that provides severance
protections in the event of certain changes in control of the Company or the
Company’s Change-in-Control Severance Plan, as each may be in effect from time
to time, or any similar successor agreement or plan that provides severance
protections in the event of a change in control of the Company.
     “Code” means the United States Internal Revenue Code of 1986, as amended.
     “Committee” means the Company’s Compensation Committee or any successor
committee appointed by the Board to administer the Plan.
     “Common Stock” means the Company’s common stock.
     “Disability” means, with respect to a Grantee, that the Grantee: (i) is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
months; or (ii) is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than twelve months, receiving income
replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Grantee’s employer; all
construed and interpreted



4



--------------------------------------------------------------------------------



 



consistent with the definition of “Disability” set forth in Code
Section 409A(a)(2)(C).
     “Fair Market Value” is used as defined in the Plan; provided, however, the
Committee in determining such Fair Market Value for purposes of the award may
utilize such other exchange, market, or listing as it deems appropriate.
     “Good Reason” means, without the Grantee’s express written consent, the
occurrence of any one or more of the following:

  (i)   A material and substantial reduction in the nature or status of the
Grantee’s authorities or responsibilities (when such authorities and/or
responsibilities are viewed in the aggregate) from their level in effect on the
day immediately prior to the start of the Protected Period, other than (A) an
inadvertent act that is remedied by the Company promptly after receipt of notice
thereof given by the Grantee, and/or (B) changes in the nature or status of the
Grantee’s authorities or responsibilities that, in the aggregate, would
generally be viewed by a nationally-recognized executive placement firm as
resulting in the Grantee having not materially and substantially fewer
authorities and responsibilities (taking into consideration the Company’s
industry) when compared to the authorities and responsibilities applicable to
the position held by the Grantee immediately prior to the start of the Protected
Period. The Company may retain a nationally-recognized executive placement firm
for purposes of making the determination required by the preceding sentence and
the written opinion of the firm thus selected shall be conclusive as to this
issue.         In addition, if the Grantee is a vice president, the Grantee’s
loss of vice-president status will constitute “Good Reason”; provided that the
loss of the title of “vice president” will not, in and of itself, constitute
Good Reason if the Grantee’s lack of a vice president title is generally
consistent with the manner in which the title of vice president is used within
the Grantee’s business unit or if the loss of the title is the result of a
promotion to a higher level office. For the purposes of the preceding sentence,
the Grantee’s lack of a vice-president title will only be considered generally
consistent with the manner in which such title is used if most persons in the
business unit with authorities, duties, and responsibilities comparable to those
of the Grantee immediately prior to the commencement of the Protected Period do
not have the title of vice-president.

  (ii)   A reduction by the Company in the Grantee’s annualized rate of base
salary as in effect at the start of the Protected Period, or as the same shall
be increased from time to time.     (iii)   A material reduction in the
aggregate value of the Grantee’s level of participation in any of the Company’s
short and/or long-term incentive compensation plans (excluding stock-based
incentive compensation plans), employee benefit or retirement plans, or
policies, practices, or arrangements in which the Grantee participates
immediately prior to the start of the Protected Period; provided, however, that
a reduction in the aggregate value shall not be deemed to be “Good Reason” if
the reduced value remains substantially consistent with the average level of
other employees who have positions commensurate with the position held by the
Grantee immediately prior to the start of the Protected Period.     (iv)   A
material reduction in the Grantee’s aggregate level of participation in the
Company’s stock-based incentive compensation plans from the level in effect
immediately prior to the start of the Protected Period; provided, however, that
a reduction in the aggregate level of participation shall not be deemed to be
“Good Reason” if the reduced level of participation remains substantially
consistent with the average level of participation of other employees who have
positions commensurate with the position held by the Grantee immediately prior
to the start of the Protected Period.     (v)   The Grantee is informed by the
Company that his or her principal place of employment for the Company will be
relocated to a location that is greater than fifty (50) miles away from the
Grantee’s principal place of employment for the Company at the start of the
corresponding Protected Period; provided that, if the Company communicates an
intended effective date for such relocation, in no event shall Good Reason exist
pursuant to this clause (v) more than ninety (90) days before such intended
effective date.

     The Grantee’s right to terminate employment for Good Reason shall not be
affected by the Grantee’s incapacity due to physical or mental illness. The
Grantee’s continued employment shall not constitute a consent to, or a waiver of
rights with respect to, any circumstances constituting Good Reason herein.
     “Parent” is used as defined in the Plan.



5



--------------------------------------------------------------------------------



 



     “Plan” means the Northrop Grumman 2001 Long-Term Incentive Stock Plan, as
it may be amended form time to time.
     The “Protected Period” corresponding to a Change in Control of the Company
shall be a period of time determined in accordance with the following:

  (i)   If the Change in Control is triggered by a tender offer for shares of
the Company’s stock or by the offeror’s acquisition of shares pursuant to such a
tender offer, the Protected Period shall commence on the date of the initial
tender offer and shall continue through and including the date of the Change in
Control; provided that in no case will the Protected Period commence earlier
than the date that is six (6) months prior to the Change in Control.     (ii)  
If the Change in Control is triggered by a merger, consolidation, or
reorganization of the Company with or involving any other corporation, the
Protected Period shall commence on the date that serious and substantial
discussions first take place to effect the merger, consolidation, or
reorganization and shall continue through and including the date of the Change
in Control; provided that in no case will the Protected Period commence earlier
than the date that is six (6) months prior to the Change in Control.     (iii)  
In the case of any Change in Control not described in clause (i) or (ii) above,
the Protected Period shall commence on the date that is six (6) months prior to
the Change in Control and shall continue through and including the date of the
Change in Control.

     “Qualifying Termination” has the meaning given to such term in the VP
Severance Plan.
     “Successor” means the person acquiring a Grantee’s rights to a grant under
the Plan by will or by the laws of descent or distribution.
     “VP Severance Plan” means the Company’s Severance Plan for Elected and
Appointed Officers, as in effect on the Grant Date.
     “VP Severance Plan Disability” means a “Disability” as that term is defined
in the VP Severance Plan.




6